Citation Nr: 1117627	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for irregular heart beat.

4.  Entitlement to service connection for a respiratory disability, to include emphysema with shortness of breath.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to December 2005 and from December 2009 to August 2010.  He also served periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Tennessee Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has recharacterized the issue of entitlement to service connection for emphysema, with shortness of breath, to more broadly encompass entitlement to service connection for any respiratory disability, to include emphysema, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In a January 2011 statement, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for residuals of a back injury, for an irregular heartbeat, for headaches, and for a respiratory disability.  The Veteran's military service included service in the Southwest Asia Theater of operations from November 21, 2004 to November 15, 2005 and from February 13, 2010 to July 12, 2010.  

This claim was previously before the Board and was remanded in October 2009 for additional development.  The Board, in pertinent part, instructed the RO to associate with the claims file a copy of the Veteran's discharge examination, said to have been done at Camp Shelby in Mississippi in December 2005, and if such record was not found, issue a formal finding of unavailability.  In response to an inquiry, the RO received additional service records from the Tennessee National Guard (some of which were duplicates), but the discharge examination was not included.  A formal finding of unavailability was not issued.  That failure, on its face, indicates that a Stegall violation has occurred.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).  

The Board's remand also instructed the RO to afford the Veteran a VA examination for all of his claimed disabilities.  Review of the record shows that the Veteran was scheduled for an examination in February 2010.  He did not report to the examination and the RO denied his claim.  The Veteran has since indicated that he was on active duty during the time of the scheduled VA examination, thus he has provided a good excuse for his failure to appear.  However, the RO did not reschedule the Veteran for an examination even upon receiving notice that the Veteran had been on active duty.  Thus, there has not been compliance with the October 2009 remand instructions.  The Board thus has no discretion and has to remand this matter for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board also notes that in light of the fact that the Veteran was reactivated, there may be additional service treatment records pertinent to the claim.  These records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  A formal finding of unavailability must be issued with respect to the December 2005 discharge examination report that was not located.  Notify the Veteran of the efforts to locate that record and ask that he provide any additional service records in his possession that he has not already provided.

2.  The RO should contact the Tennessee National Guard, National Personnel Records Center, or the appropriate service department to obtain copies of the Veteran's service treatment records from his recent period of service between December 2009 and August 2010.  Associate these records with the claims file.  All efforts to locate these records should be documented accordingly.  If such records are not found, a formal finding of unavailability must be issued and the Veteran should be notified. 

3.  The RO should associate with the claims folder any VA medical treatment records pertaining to the Veteran dating from December 2010.  If no such records exist, that fact should be noted in the claims file.  Also an attempt should be made to obtain any other private treatment records identified by the Veteran, provided that necessary authorization forms are completed.

4.  After completion of the above, the RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed disabilities.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies are to be performed.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide an opinion as to whether the claimed residuals of a back injury, irregular heartbeat, headaches, and a respiratory disability can be attributed to known clinical diagnoses.  

If so, the examiner(s) must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorders had their onset during a period of active duty service, or are otherwise related to the Veteran's periods of active service, or related to any service-connected disability.  With respect to the claimed respiratory disability, the examiner is requested to include a discussion of the significance, if any, of the Veteran's history of cigarette smoking.  

The examiner is advised that the Veteran is competent to report his history and that his report must be considered in formulating the requested opinions.  Further, all findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Finally, readjudicate the issues.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and he and his representative should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


